Citation Nr: 1117956	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  02-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to service connection for a right arm disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel





INTRODUCTION

The Veteran had active service from May 1979 to May 1999.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2003, the Board remanded this matter for further development.  

In a June 2007 decision, the Board, in pertinent part, denied the Veteran's claims of service connection for right shoulder and right arm disorders.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Veteran's attorney and VA's General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision.  The Joint Motion also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the July 2008 Joint Motion.

In August 2008, the Court granted the Joint Motion for Remand and returned the case to the Board.

In September 2009, the Board remanded this matter for additional development, to include a VA examination.  The requested development has been performed insofar as possible and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran does not have a current right shoulder disorder of service origin.  

2.  The Veteran does not have a current right arm disorder of service origin.  



CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  A right arm disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the Veteran's service treatment records does not reveal a diagnosis of a right shoulder or right arm disorder.  In December 1991, the Veteran was seen with complaints of pain in the right shoulder.  A diagnosis of "? Early bicipital tendinitis" was rendered at that time.  In September 1998, the Veteran was seen with complaints of right shoulder pain which radiated into his arm.  A MRI of the cervical spine was performed at that time.  There was no diagnosis of a right arm or right shoulder disorder made in conjunction with the MRI.  At the time of the Veteran's October 1998 retirement examination, there were no complaints or findings of a right shoulder or right arm disorder.  Further, the Veteran did not make any complaints regarding any type of problem with either the right shoulder or right arm on his Report of Medical History at that time.  In the notes section of the report it was indicated that the Veteran had been diagnosed with bursitis of the right shoulder with symptoms of pain in the joints, left knee, and right arm in 1987, which he treated with Naprosyn with little results.  

The Veteran's claim was received by the VA in June 1999.  In October 1999, the Veteran was afforded a VA general medical examination.  The examiner noted that the Veteran complained of right shoulder pain.  The Veteran told the examiner that he had had a MRI in February 1999; however, there is no evidence of this study in his STRs.  Physical examination revealed no abnormality.  The examiner indicated that there was no evidence of bursitis in the right shoulder.

VA treatment records for the period from December 2000 to November 2001 contain no reports or findings of a right shoulder or right arm disorder.

Treatment records obtained from Eglin Air Force Base (EAFB) revealed that in December 2003, the Veteran was noted to be complaining of clicking in his right shoulder, bilateral shoulder pain, bilateral elbow and forearm pain, and weakness in the hands and forearms.  The examiner indicated that there was positive crepitus in both shoulders.  There were no findings made of a right shoulder or right arm disorder at that time. 

In an additional December 2003 treatment record, the Veteran was noted to have a couple of months history of right shoulder clicks.  He also reported having a burning pain in his forearms and arms.  The examiner noted a history of bursitis; however, there was no specific diagnosis made at that time.  The examiner did render diagnoses of cervical neck disease, carpal tunnel, osteoarthritis or metabolic causes.

In its September 2009 remand, the Board indicated that the Veteran should be afforded a VA examination to address the issues involving his claim for service connection for right shoulder and right arm disorders.  The examiner was requested to identify any and all right shoulder and/or right arm disorders that were present.  The examiner was further requested to provide an opinion as to whether there was a 50 percent probability or greater that any diagnosed disorder could be related to the Veteran's service.  

The Veteran was afforded the requested examination in January 2010.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner noted that the Veteran was a maintenance technician for secure communications while in the military and that he was a field service supervisor for a telecommunications company as a civilian.  The Veteran reported that lifting anything over 50 pounds was very difficult because of his right shoulder and arm problems.  The Veteran noted taking 500 milligrams of Tylenol two times per day as needed and 400 milligrams of Motrin two times per day as needed.  He indicated that both helped his arm and shoulder "a little".  

The examiner indicated that the enlistment examination was silent for a shoulder problem.  It was noted that the retirement examination mentioned bursitis of right shoulder, pain right arm 1987, treated with Naproxen with little result.  The examiner further indicated that the Veteran was treated for questionable early bicipital tendonitis in service and multiple arthralgia treated with Naproxen.  The examiner further observed that a September 1995 note mentioned that shoulders were not a problem.  

The examiner indicated that the Veteran reported an onset during service.  The Veteran did not remember any specific injury.  He stated that it started after heavy arm use.  

Physical examination revealed that the right arm did not have any deformity, swelling, or tenderness.  Active range of motion for the right shoulder was forward flexion from 0 to 150 degrees, abduction from 0 to 140 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  Range of motion was limited by pain and a suboptimal effort.  There was no painful motion, tenderness, spasm, edema, fatigability, lack of endurance, weakness or instability except as noted.  The examiner indicated that additional limitation due to flare-ups could not be determined without resort to speculation.  

X-rays taken of the right shoulder revealed no sign of fracture with normal bone density.  The glenoid was normal.  The underlying ribs were intact.  No foreign body was seen.  It was the examiner's impression that the Veteran had a normal right shoulder.  

X-rays of the right humerus revealed normal bone density.  No foreign body was seen.  The X-ray examiner indicated that the x-ray was normal.  

The January 2010 examiner rendered diagnoses of no objective evidence of right shoulder pathology and no objective evidence of pathology of the right arm.  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, the Veteran has neither provided nor identified any competent and credible medical or lay evidence showing a current diagnosis of these claimed disorders, including at any point since filing this claim.  

The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) which held that the requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time he filed claim for compensation, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim. The Board again notes, however, that no evidence of record reflects the presence of a diagnosed disability during that time frame. The Veteran's claim was received in June 1999.  Service medical records or accounts of treatment which was provided in service cannot meet the requirement of showing current disability.  The Board observes that the Veteran was noted to have complaints of right shoulder and arm pain in service and that the Veteran was noted to have been treated for bursitis of the right shoulder and right arm pain in 1987.  However, there are no indications of any consequent residuals affecting his right shoulder or arm at any time since service.  Merely establishing that the Veteran was treated for right shoulder and right arm pain while in service is not tantamount to granting service connection because there also has to be chronic (meaning permanent) residual disability.  See 38 C.F.R. § 3.303(b).  Moreover, there has been no underlying diagnosis concerning his right shoulder or right arm since service, including since filing his claim, to account for the complaints of pain, to in turn suggest he has a current resultant disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

The Board notes that the Veteran continues to report experiencing pain, however, there has been no consequent diagnosis regarding this pain, much less attribution of this pain to a disease or an injury during his military service.  

The Board realizes the Veteran is competent, even as a layman, to proclaim for example having experienced pain in his shoulder and arm since service.  Indeed, he is even competent to make this proclamation absent any supporting contemporaneous medical evidence such as treatment records.  But his lay statements concerning this also must be credible to ultimately have probative value.  His mere pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board has also considered the Veteran's statements asserting a nexus between his right arm and right shoulder and active duty service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  In this case, none of the competent evidence demonstrates a relationship between any claimed right shoulder or arm disorder and service.  The January 2010 VA examiner, following a comprehensive review of the claims folder and a thorough examination of the Veteran, indicated that the Veteran had no current right shoulder or right arm pathology. 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right shoulder and right arm disorders.  Accordingly, there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The Board notes that the RO/AMC, in July 2001, June 2003, and May 2005 letters, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  With regard to the disability rating and effective date elements of the claim, as service connection is being denied, these matters are moot.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified.  In conjunction with the September 2009 Board remand, the matter was referred for a VA examination in March 2010.  The history and information obtained as a result of the examination is sufficient to properly address the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by the representative organization and testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for a right arm disorder is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


